68 N.Y.2d 627 (1986)
Spring Valley Gardens Associates et al., Appellants,
v.
Victor Marrero, as Commissioner of the State of New York Division of Housing and Community Renewal, et al., Defendants, and Village of Spring Valley, Respondent. (And Five Other Actions.)
Court of Appeals of the State of New York.
Argued April 30, 1986.
Decided June 5, 1986.
Milton B. Shapiro and Daniel J. Shapiro for Spring Valley Gardens Associates and others, appellants.
Seymour Dubbs for Joseph Feld and others, appellants.
Lawrence Alexander, Sheldon D. Melnitsky and Martin A. Shlufman for State of New York Division of Housing and Community Renewal, respondent.
Michael A. Stone and Sammy Diament for Village of Spring Valley, respondent.
Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR., concur.
*629MEMORANDUM.
The judgment appealed from and the Appellate Division order brought up for review should be affirmed for the reasons stated in the opinion of Justice David T. Gibbons at the Appellate Division.
We note, however, that although it should generally be presumed that the Legislature has investigated and found sufficient facts to support the legislation, that presumption cannot be applied in a case such as this where the implementing legislation requires the local legislative body to first make a particular factual finding. In this case that finding was adequately made.
Judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs, in a memorandum.